DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The Applicant’s arguments with respect to claims #1, 3-8 in the reply filed on January 8, 2021 have been carefully considered and are persuasive.  However, a Notice of Allowability cannot be issued in view of the claim objections infra.  

IDS
 	The IDS document(s) filed on October 29, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Claim Objections
 	Claims 1 and 3-9 are objected to.  

 	As to claims 1 and 9, the Examiner suggests replacing “the vertical distribution” with “the vertical  direction”.

 	Furthermore as to claim 9, if Applicant intends to have withdrawn process claims 9-13 and 15 rejoined, then claim 9 must recite all of the limitations of allowable product claim 1.  See MPEP § 821.04.  Presently, claim 9 fails to recite all of the limitations of allowable claim 1, i.e. it fails to recite the two superlattices respectively disposed at two sides of the gate structure and embedded in the substrate, etc...  Applicant is encouraged to carefully review the claim 1 limitations for incorporation into claim 9.

Quayle 
 	This application is in condition for allowance except for the following formal matters: 
refer to the claim objections supra.
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829